            Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 1 of 14




                               IN THE UNITED STATES DISTRICT
                            COURT FOR THE DISTRICT OF COLUMBIA


                                                               )
    DERRICK B. TARTT,                                          )
                                                               )
                     Plaintiff,                                )
                                                               )
            v.                                                 )        Case No. 1:19-CV-01615-TJK
                                                               )
    UNITED STATES OF AMERICA, ET AL.,
                                                               )
                     Defendants.                               )
                                                               )


         DEFENDANT MICHAEL BROHMAN’S MEMORANDUM OF POINTS AND
              AUTHORITIES IN SUPPORT OF HIS MOTION TO DISMISS

           Defendant Michael Brohman (“Mr. Brohman”), by and through counsel, moves this Court,

pursuant to Rules 12(b)(1), 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure, to

dismiss the Complaint (“Complaint”) filed by Plaintiff, Derrick B. Tartt (“Plaintiff”) against him.

In support hereof, Mr. Brohman submits the following Memorandum of Points and Authorities.

                                               INTRODUCTION

           On June 3, 2019, Plaintiff commenced the instant action by filing his Complaint, which is

208 pages long (not counting exhibits) and contains in excess of 798 numbered paragraphs. 1 See,

Complaint (ECF #1). Mr. Brohman is named in the Complaint along with another 93 Defendants,

which include governmental agencies, governmental officials and Judges. Plaintiff alleges in




1
    On page 108 of his Complaint, Plaintiff began renumbering at 331.
          Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 2 of 14



Paragraph 1 of the Complaint that he is seeking “to recover the right and benefits of military and

civilian employment denied in a conspiracy by the United States of America (“USA”). Seeks

freedom and reparations for abuse and torture.”

          The Complaint contains 17 counts invoking numerous statutes but fails to set forth any

cognizable cause of action against Mr. Brohman. While the Complaint contains in excess of 798

numbered paragraphs, Mr. Brohman is named in only 39 paragraphs (Nos. 2, 16, 19, 27, 113, 114,

115, 116, 117, 120, 123, 149, 167, 228, 249, 250, 264, 265, 266, 268, 269, 291, 292, 331, 332,

474, 477, 478, 480, 495, 536, 607, 628, 631, 632, 634, 635, 711 and 784). Therein Plaintiff

attempts to allege claims of fraud, fraud upon the court, and conspiracy related to Mr. Brohman’s

involvement as counsel for certain defendants in a prior proceeding that was dismissed.

          That proceeding involved a Complaint filed by Plaintiff back in 2013, in the United States

District Court for the Northern District of Illinois, styled Tartt v. Magna Health Systems, et al.,

Case No. 1:13-cv-8191 (“Illinois Action”). In the Illinois Action, Plaintiff named 60 Defendants,

including Mr. Brohman. In addition, Mr. Brohman was counsel of record for several of the

Defendants named in the Illinois Action. The Illinois Action asserted the same claims as alleged

herein.

          On August 19, 2014, the District Court in the Illinois Action, sua sponte, dismissed with

prejudice the entire action, including the claims against Mr. Brohman. See, Memorandum Opinion

and Order, Illinois Action, ECF # 158.

          The dismissal of the Illinois Action by the District Court was affirmed by the Seventh

Circuit Court of Appeals on February 14, 2018. See, Order, Illinois Action, ECF Nos. 254 and

259. Plaintiff petitioned the Supreme Court for review and certiorari was denied on October 2,

2017.




                                                  2
          Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 3 of 14



         The Complaint in this action is virtually identical to the Complaint in the Illinois Action

except Plaintiff has added additional Defendants, including Judge Dow, the District Court Judge

in the Illinois Action and Judges of the Seventh Circuit Court of Appeals. Plaintiff is also alleging,

without any specificity, that Mr. Brohman committed fraud, made fraudulent representations and

conspired with Judge Dow and other. See, for example, Complaint, ECF No. 1, ¶¶ 331 and 332.

         Plaintiff’s Complaint is a rehash of all the claims asserted in the Illinois Action and the

nonsensical allegations against Mr. Brohman demonstrate that: (1) the Court lacks personal

jurisdiction over Mr. Brohman; (2) the Court lacks subject matter jurisdiction; (3) the claims

against Mr. Brohman are time barred by the applicable statute of limitations; and, (4) Plaintiff’s

Complaint fails to state a claim for which relief can be granted as against Mr. Brohman.2

                                             RELEVANT FACTS

         Plaintiff’s Complaint does not identify or allege the citizenship of any of the parties,

including Mr. Brohman. Plaintiff does include his address, identifying Florida below his signature

on page 208 of the Complaint.

         As to the allegations against Mr. Brohman, it appears that Plaintiff is alleging that Mr.

Brohman committed fraud and deceived the Court in the Illinois Action, where Mr. Brohman was

a named defendant and also represented certain other defendants. See, Complaint, ECF No. 1,

¶¶ 19, 27, 113-114.




2
 Some or all of the claims against Mr. Brohman may be barred by the doctrine of res judicata. But since Mr. Brohman
was both a party and counsel of record in the Illinois Action and Plaintiff’s allegations are anything but clear, other
grounds exist for the dismissal of the Complaint and such defense is not raised herein. Mr. Brohman reserves all of
his rights to seek dismissal upon the grounds of res judicata if this Motion is denied.



                                                          3
         Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 4 of 14



        Plaintiff also alleges, without any specificity, that Mr. Brohman, in the Illinois Action,

conspired with Judge Dow and other attorneys and parties. See, Complaint, ECF No. 1, ¶¶113,

120, 149, 167, 250, 331 and 332 (as examples).

        The claims asserted against Mr. Brohman can be found in in only Count 4 (fraud and

seeking termination of law license), Count 12 (fraud upon the court), Count 15 (fraud and

conspiracy) and Count 17 (conspiracy).3

                                            STANDARD OF REVIEW

A.      Federal Rule of Civil Procedure 12(b)(1)

        Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, a claim must be dismissed if

a district court lacks subject-matter jurisdiction to entertain the claim.

        Because Fed. R. Civ. P. 12(b)(1) concerns the court’s ability to hear a particular claim, the

court must scrutinize the plaintiff’s allegations more closely when considering a motion to dismiss

than it would under a motion to dismiss pursuant to Rule 12(b)(6). See, Macharia v. United States,

334 F.3d 61, 64 (D.C. Cir. 2003). When deciding a motion to dismiss under Rule 12(b)(1), a court

must “accept as true all the factual allegations contained in the complaint” and draw all reasonable

inferences in favor of the plaintiff. Brown v. District of Columbia, 514 F.3d 1279, 1283 (D.C. Cir.

2008) (citations omitted). But courts are “not required…to accept inferences unsupported by the

facts or legal conclusions that are cast as factual allegations.” Rann v. Chao, 154 F.Supp. 2d 61,

64 (D.C. 2001). The plaintiff bears the burden of establishing the court’s jurisdiction. McNutt v.

General Motors Acceptance Corp., 298 U.S. 178, 182-83, 56 S.Ct. 780, 80 L.Ed. 1135 (1936).




3
 Mr. Brohman is mentioned in Count 7 of the Complaint (¶ 536) but no relief is sought against Mr. Brohman in Count
7.



                                                        4
        Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 5 of 14



B.     Federal Rule of Civil Procedure 12(b)(2)

       When a defendant files a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(2), the plaintiff

bears the burden of establishing the court’s personal jurisdiction over the defendant. F.C. Inv.

Grp. LC v. IFX Mkts., Ltd., 529 F.3d 1087, 1092 (D.C. Cir. 2008). To satisfy this burden, a plaintiff

must allege “specific facts on which personal jurisdiction can be based.” Moore v. Motz, 437

F.Supp. 2d 88, 90-91 (D.C. 2006). The court “may consider materials outside the pleadings in

deciding whether to grant a motion to dismiss for lack of jurisdiction.” Jerome Stepharm, Inc. v.

FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005). The court need not treat as true all of the plaintiff’s

allegations when determining whether personal jurisdiction exists. Fuentes-Fernandez & Co. v.

Caballero & Castellanos, PL, 770 F.Supp. 2d 277, 279 (D.D.C. 2011).

       To assert personal jurisdiction over a non-resident defendant, service of process must be

authorized by and must comport with the due process clause of the Fourteenth Amendment.

Cahane v. Arpeja-California, Inc., 385 A.2d 153, 158 (D.C. 1978), cert denied, 439 U.S. 980, 99

S.Ct. 567, 58 L.E.2d 651 (1978).

       Under Fed. R. Civ. P. 4(k)(1)(A), the court possesses personal jurisdiction over a defendant

“who is subject to the jurisdiction of a court of general jurisdiction in the state where the district

court is located.” Under the principles of the Due Process Clause, personal jurisdiction exists

when the defendant has purposely established minimum contacts with the forum state and when

the exercise of jurisdiction comports with “the traditional notions of fair play and substantial

justice.” Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 107 S.Ct. 1026, 94

L.E.2d 92 (1987) (citations omitted).




                                                  5
        Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 6 of 14



       Plaintiff bears the burden of “showing that all of the requirements of the Long Arm statute

have been met.” Of course, “[m]ere conclusory statements…will not alone suffice.” Jones v. City

of Buffalo, 901 F.Supp. 19, 21 (D.D.C. 1995).

       The District of Columbia Long Arm statute, D.C. Code §13-423, provides, in relevant part:

              (a) a District of Columbia court may exercise personal jurisdiction
              over a person, who acts directly or by an agent, as to a claim for
              relief arising from the person’s [:]

                      (1) transacting any business in the District of Columbia;

                    (2) contracting to supply services in the District of
              Columbia;

                      (3) causing tortious injury in the District of Columbia by an
              act or omission in the District of Columbia;

                      (4) causing tortious injury in the District of Columbia by an
              act or omission outside the District of Columbia if he regularly does
              or solicits business, engages in any other persistent course of
              conduct, or derives substantial revenue from goods used or
              consumed, or services rendered, in the District of Columbia;

                      (5) having an interest in, using, or possessing real property
              in the District of Columbia;

                      (6) contracting to ensure or act as surety for or on any person,
              property, or risk, contract, obligation, or agreement located,
              executed, or to be performed within the District of Columbia at the
              time of contracting, unless the parties otherwise provide in writing;

              …

              (b)     when jurisdiction over a person is based solely upon this
              section, only a claim for relief arising from acts enumerated in this
              section may be asserted against him.




                                                 6
        Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 7 of 14



C.     Federal Rule of Civil Procedure 12(b)(6)

       A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Pursuant to Fed. R. Civ. P. 12(b)(6), a motion to dismiss

is appropriate when the complain fails “to state a claim upon which relief can be granted.”

       As stated by the United States Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662, 678-679,

129 S.Ct. 1937, 173 L.E.2d 868 (2009):

               To survive a motion to dismiss, a complaint must contain sufficient
               factual matter, accepted as true, to “state a claim to relief that is
               plausible on its face.” A claim has facial plausibility when the
               plaintiff pleads factual content that allows the Court to draw the
               reasonable inference that the defendant is liable for the misconduct
               alleged. The plausibility standard is not akin to a “probability
               requirement,” but it asks for more than a sheer possibility that a
               defendant has acted unlawfully. Where a compliant pleads facts that
               are “merely consistent with” a defendant’s liability, it “stops short
               of the line between possibility and plausibility of ‘entitlement to
               relief.’”… Although for the purposes of a motion to dismiss we must
               take all of the factual allegations in the complaint as true, we are not
               bound to accept as true a legal conclusion couched as a factual
               allegation. … Second, only a complaint that states a plausible claim
               for relief survives a motion to dismiss. Determining whether a
               complaint states a plausible claim for relief will…be a context-
               specific task that requires the reviewing Court to draw on its judicial
               experience and common sense (citations omitted).

       Further, a complaint must allege sufficient facts to “raise a right to relief above the

speculative level.” “A Plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Bell Atl. Corp. v. Towmbly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.E.2d

929 (2007) (citations omitted).

D.     Pro Se Standard

       “A document filed pro se is to be liberally construed and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by



                                                  7
         Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 8 of 14



 lawyers.” Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167 L.E.2d 1081 (2007) (citations

 omitted). However, a pro se complaint “must present a claim on which the Court can grant relief.”

 Utterback v. Geithner, 754 F.Supp. 2d 52, 54 (D.D.C. 2010), citing, Chandler v. Roche, 215

 F.Supp. 2d 166, 168 (D.D.C. 2002).

                                            ARGUMENT

A.    Plaintiff’s Complaint Must be Dismissed Pursuant to Federal Rule of Civil Procedure
      12(b)(1) Because the Court Does not Have Subject Matter Jurisdiction.

        The Complaint, and in particular the allegations against Mr. Brohman, are nothing more

 than conclusory statements with no basis in reality or fact. As such, the Complaint must be

 dismissed. Further, Plaintiff has failed to plead any federal question as to Mr. Brohman and has

 failed to satisfy the requirements of diversity jurisdiction. Accordingly, the Complaint must be

 dismissed.

        The court may dismiss a complaint pursuant to Fed. R. Civ. P. 12(b)(1) when the complaint

 is “patently unsubstantiated, presenting no federal question suitable for decision.” Bart v. Kelly,

 39 F.3d 328, 330 (D.C. Cir. 1994), citing, Neitzke v. Williams, 490 U.S. 319, 327, n. 6, 109 S.Ct.

 1827, 104 L.E.2d. 338 (1989). The standard requires that the “claims be flimsier than ‘doubtful

 or questionable’ – they must be ‘essentially fictitious’.” Id. Claims that fall into this category

 include “bizarre conspiracy theories, any fantastic governmental manipulations of [the] will or

 mind; [and] any sort of supernatural intervention.” Id. This procedural vehicle is “reserved for

 complaints resting on truly fanciful factual allegations.” Id. at 331, n. 5.

        Plaintiff’s Complaint alleges a government and judiciary conspiracy, which conspiracy

 also includes private citizens, like Mr. Brohman. The Complaint further alleges fraud and

 misrepresentations by Mr. Brohman in the Illinois Action. That proceeding was dismissed, with

 prejudice, by the District Court, which dismissal was sustained by the Seventh Circuit Court of



                                                   8
        Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 9 of 14



Appeals.    Complaints which contain nothing more than conspiracy theories and fanciful

allegations, such as the one in the instant case have routinely been dismissed pursuant to Fed. R.

Civ. P. 12(b)(1). See, Walsh v. Comey, 118 F.Supp. 3d 22 (2015) and the cases cited therein.

       Even if the Court were to find that Plaintiff’s allegations are not patently unsubstantiated,

the Complaint must still be dismissed for lack of subject matter jurisdiction under 28 U.S.C. §1331

and 28 U.S.C. §1332. Under 28 U.S.C. §1331, the District Court has “original jurisdiction of all

civil actions arising under the Constitution, laws or treaties of the United States.” Federal law

must create the cause of action for a complaint to confer jurisdiction under 28 U.S.C. §1331. See,

Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312, 125 S.Ct. 2363, 162

L.E.2d 257 (2005).

       Plaintiff’s claims against Mr. Brohman are not based upon any federal statute. See,

Complaint, ECF No. 1, Count 4 (¶¶ 474, 477, 478 and 480); Count 12 (¶¶ 631, 632, 633, 634 and

635); Count 15 (¶ 711); and Count 17 (¶ 784). Accordingly, this Court lacks federal question

subject matter jurisdiction.

       For this Court to have diversity jurisdiction pursuant to 28 U.S.C. §1332, there must be

complete diversity between himself and all of the Defendants and the amount in controversy must

exceed $75,000.00. Plaintiff has failed to establish that there is complete diversity. While Plaintiff

asserts he resides in Florida, there is no allegation or support for the claim that none of the

Defendants are residents of Florida. Further, the Complaint does not allege or state that Plaintiff

is seeking damages in excess of $75,000.00.

       Based upon the foregoing, Plaintiff’s Complaint must be dismissed pursuant to Rule

12(b)(1) of the Federal Rules of Civil Procedure.




                                                  9
       Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 10 of 14



B.     Complaint Must be Dismissed as the Court Lacks Personal Jurisdiction Over Mr.
       Brohman.

       As previously stated, Plaintiff bears the burden of proof to establish the Court’s personal

jurisdiction over Mr. Brohman. However, Plaintiff has not alleged any facts in his Complaint that

the Court has general or specific jurisdiction over him. As to general personal jurisdiction, Mr.

Brohman does not reside in the District of Columbia, but rather he is a resident and works in and

around Chicago, Illinois, as evidenced by the address in the Complaint. In fact, Plaintiff attempted

to serve Mr. Brohman at his former law firm and his current law firm, both in Illinois.

       Further, Plaintiff has not alleged, nor are there any fact to support it, that Mr. Brohman has

had any contact with the District of Columbia. In fact, Plaintiff has alleged that Mr. Brohman

committed fraud and conspiracy in connection with Illinois Action which was pending in Illinois.

Thus, any conduct of Mr. Brohman occurred in the State of Illinois, not the District of Columbia.

       Plaintiff has failed to establish that the Court has personal jurisdiction over Mr. Brohman

and the Complaint therefore must be dismissed as to Mr. Brohman.

C.     The Statute of Limitations as to Plaintiff’s Claims Against Mr. Brohman Expired
       Before He Filed the Complaint.

       Plaintiff’s claims against Mr. Brohman are governed by a three-year statute of limitations.

See Lu v. Lezell, 45 F.Supp. 3d 86, 93 (D.D.C. 2014) (“In the District of Columbia, the statute of

limitations for… fraud, and civil conspiracy is three years[.]”); Curtis v. Lanier, 535 F.Supp. 2d

89, 95 (D.D.C. 2008); C & E Servs., Inc. v. Ashland, Inc., 498 F.Supp. 2d 242, 261 (D.D.C. 2007);

D.C. Code § 12-301(8) (providing that “[e]xcept as otherwise specifically provided by law, actions

for a limitation is not otherwise specifically prescribed…may not be brought after the expiration

of [three years]…from the time the right to maintain the action accrues”).

       “Statutes of limitations begin to run ‘from the time the right to maintain the action

accrues.’” Newland v. Aurora Loan Servs., LLC, 806 F.Supp. 2d 65, 70 (D.D.C. 2011) (citing D.C.


                                                10
       Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 11 of 14



Code § 12-301). In this case, the Plaintiff alleges that Mr. Brohman conspired with Judge Dow

and other attorneys while committing a fraud upon the court during the Illinois Action. See ECF

No. 1. Plaintiff’s allegations indicate that he knew of the alleged fraud and conspiracy at the time

they were committed. See id. Indeed, most of the Plaintiff’s allegations against Mr. Brohman

relate to statements made or actions taken at hearings in open court that the Plaintiff attended, so

he would certainly have been aware of any purported “misconduct” related to either claim as of

the date it occurred. The Illinois Action was dismissed by the District Court on August 19, 2014.

Yet the Plaintiff did not file his Complaint until June 2019. As such, the Plaintiff failed to bring

his claims against Mr. Brohman within three years as required. Accordingly, all of Plaintiff’s

claims against Mr. Brohman are time-barred, and the Complaint should be dismissed with

prejudice.

D.     Plaintiff Has Failed To State A Claim For Relief

       It appears that Plaintiff purports to allege two claims against Mr. Brohman: (1) fraud and

fraud upon the court; and (2) conspiracy.         Plaintiff fails to state a claim for relief under

Fed.R.Civ.P. 12(b)(6) for either claim.

       1.      Plaintiff Fails to State a Claim for Fraud and Fraud Upon the Court

       No independent action for fraud upon the Court exists. See Interstate Fire & Cas. Co., Inc.

v. 1218 Wisconsin, Inc., 136 F.3d 830, 836 (D.C. Cir. 1998) (holding that fraud upon the court is

not a tort and plaintiff could not maintain a cause of action for fraud upon the court); Russell v.

Principi, 257 F.3d 815, 821 (D.C. Cir. 2001) (noting that “to date no circuit court has held that a

federal cause of action exists” for alleged bad faith litigation abuse). Thus, Plaintiff is asserting a

claim that does not exist.




                                                  11
        Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 12 of 14



        To the extent Plaintiff is seeking to assert as a more general claim for common law fraud,

he also fails to state a claim against Mr. Brohman. “Under D.C. law, [t]he essential elements of

common law fraud are: (1) a false representation (2) in reference to material fact, (3) made with

knowledge of its falsity, (4) with the intent to deceive, and (5) action is taken in reliance upon the

representation.” Busby v. Capital One, N.A., 772 F.Supp. 2d 268, 275 (D.D.C. 2011) (citation

omitted). With respect to Mr. Brohman, in the 39 paragraphs in which Mr. Brohman is named,

none of these elements are, or could be, met. Moreover, under Fed R. Civ. P. 9(b), Plaintiff “must

plead with particularity matters such as the time, place, and content of the false misrepresentations,

the misrepresented fact and what the opponent retained or the claimant lost as a consequence of

the allege fraud.” Phrasavang v. Deutsche Bank, 656 F.Supp. 2d 196, 205 (D.D.C. 2009).

Plaintiff’s claims for common law fraud, fail in stating a fraud claim against Mr. Brohman.

Accordingly, these claims should be dismissed with prejudice as to Mr. Brohman.

        2.      Plaintiff Fails to State a Claim for Conspiracy

        Plaintiff also attempts to assert a claim for conspiracy against Mr. Brohman. Civil

conspiracy as a stand-alone tort is not recognized and Plaintiff’s claims should be dismissed on

this basis. See, Blakeney v. O’Donnell, 117 F. Supp. 3d 6, 14 (D.D.C. 2015); Busby v. Capital

One. N.A., 932 F.Supp. 2d 114, 140 (D.D.C. 2013). A claim for civil conspiracy requires an

underlying tort and the party asserting such claim must allege: “(1) an agreement between two or

more persons (2) to participate in an unlawful act, and (3) an injury caused by an unlawful overt

act performed by one of the parties to the agreement pursuant to, and in furtherance of, the common

scheme.” Paul v. Howard Univ., 754 A.2d 297, 310 (D.C. 2000).

        Plaintiff has failed to plead an underlying tort. Further, even if Plaintiff had pled an

underlying tort along with his claim for conspiracy, Plaintiff would still fail to satisfy the requisite




                                                  12
       Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 13 of 14



elements of any conspiracy claim. See, Cadet v. Draper & Goldbert, PLLC, No. Civ. A 05-2105

(JDB), 2007 WL 2893418, at *1 (D.D.C. Sept. 28, 2007). In Cadet, the plaintiff attempted to

assert a claim for civil conspiracy based upon the alleged conduct of the defendant. The court held

that the “factual allegations contained in [the complaint were] impermissibly bare to withstand a

motion to dismiss on the civil conspiracy claim.” Id. Specifically, the court observed:

                 [P]laintiffs claim that defendants collectively conspired to deprive
                 plaintiffs of their deposit, but they have failed to plead any facts to
                 establish the existence of such a specific agreement between
                 defendants.       Instead,     they     rely      upon      conclusory
                 statements…Although the Court must assume that the allegations in
                 the complaint are true for the purposes of a motion to dismiss…[it]
                 need not ‘accept inferences drawn by plaintiffs if such inferences
                 are unsupported by the facts set out in the complaint. Nor must the
                 court accept legal conclusions cast in the form of factual
                 allegations.’ …[P]laintiffs have failed to plead any facts that can
                 support an inference of the required element of agreement for the
                 purpose of civil conspiracy…Accordingly, Count V of the Amended
                 Complaint is dismissed.

Id. at *47-48.

       As in Cadet, Plaintiff’s civil conspiracy claims are nothing more than vague accusations

and conclusory statements. Plaintiff’s Complaint does not contain any factual allegation that

support an alleged conspiracy, including when and where the agreement was allegedly reached or

who was allegedly involved. Beyond mere conclusory statements that the parties conspired, the

Plaintiff fails to identify any communications between Mr. Brohman and any other individual that

allegedly led to a conspiracy. Plaintiff also fails to allege any conduct of Mr. Brohman to support

a claim for conspiracy. The Complaint merely contains conclusory allegations regarding the

existence of an alleged conspiracy. See, Twombly; Iqbal, supra. Plaintiff’s fanciful allegations

are legally inadequate to support his purported conspiracy theory. Therefore, Plaintiff’s claims for

conspiracy against Mr. Brohman must be dismissed.




                                                   13
        Case 1:19-cv-01615-TJK Document 28-1 Filed 08/05/19 Page 14 of 14



                                        CONCLUSION

        For the reasons set forth herein, Plaintiff’s Complaint against Mr. Brohman must be

dismissed with prejudice.

                                                    Respectfully submitted,


                                                    /s/ Gary C. Adler
                                                    Gary C. Adler
                                                    Adler Law, PLLC
                                                    1818 Library Street, Suite 500
                                                    Reston, Virginia 20190
                                                    Telephone: (703) 956-3505
                                                    E-mail: gadler@adlerlawpllc.com

                                                    Attorney for Defendant Michael Brohman


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of August, 2019, a true and correct copy of the
foregoing was served upon all parties or counsel of record via this Court’s CM/ECF system and
hard copies were mailed, postage pre-paid to:

 Derrick B. Tartt
 1714 NW 192nd Street
 Miami Gardens, FL 33056
 Pro se Plaintiff




                                            /s/ Gary Adler
                                            Gary C. Adler




                                               14
14082000 _1 103973.0097
